United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1194
                                   ___________

Larry D. Bittick,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jeremiah Nixon; Chris Koster,           * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: June 1, 2010
                                Filed: June 16, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Missouri inmate Larry D. Bittick appeals from the order of the District Court1
dismissing his 42 U.S.C. § 1983 complaint. Bittick challenged a Missouri state-court
judgment that ordered reimbursement for the cost of his care and custody pursuant to
the Missouri Incarceration Reimbursement Act (MIRA). He also sought release and
return of funds seized from his inmate account pursuant to the MIRA. We have


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
carefully reviewed the record de novo, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam), and we conclude that Bittick’s § 1983 action is barred by the
Rooker-Feldman2 doctrine, see Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d
1154, 1156 (8th Cir. 2007) ("The Rooker-Feldman doctrine prohibits lower federal
courts from exercising appellate review of state court judgments."), cert. denied, 552
U.S. 991 (2007). Accordingly, we affirm.
                       ______________________________




      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                         -2-
                                          2